Title: To Alexander Hamilton from Henry Lee, 16 October 1799
From: Lee, Henry
To: Hamilton, Alexander


          
            dear sir
            Stratford, October  16, 1799
          
          Major Campbell is solicitous to obtain the appointment of Division inspector—He is in every walk of life exemplary & is well qualified for the station he aspires to.
          I commend him to Yr. patronage.
          Yrs. truely
          
            Henry  Lee
          
          
            Ocr. 16th. 99 Stratford
          
        